Citation Nr: 0515859	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (RO).


FINDING OF FACT

The RO granted service connection for diabetes mellitus type 
II, as secondary to herbicide exposure, in an August 2004 
rating decision.


CONCLUSION OF LAW

An issue of fact or law is no longer before the Board 
pertaining to whether service connection is warranted for 
diabetes mellitus type II, as secondary to herbicide 
exposure, and the appeal is dismissed.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for entitlement to service 
connection for diabetes mellitus type II, as secondary to 
herbicide exposure, in January 2003.  After the RO denied his 
claim in April 2003, the veteran filed a notice of 
disagreement the same month.  The RO issued a statement of 
the case in May 2004, and the veteran perfected his appeal 
that month.  Subsequent to the certification of this appeal 
in June 2004, the RO granted the veteran's claim of 
entitlement to service connection for diabetes mellitus type 
II, as secondary to herbicide exposure, in an August 2004 
rating decision.  

The RO having fully resolved the veteran's claim in his 
favor, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issue of 
service connection for diabetes mellitus type II, as 
secondary to herbicide exposure.  See 38 C.F.R. § 3.4 (2004).  
Nor are any exceptions to the mootness doctrine present, 
because the relief sought on appeal, the initial award of 
service connection, has been accomplished without the need 
for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 
C.F.R. § 20.101; see Thomas v. Brown, 9 Vet. App. 269, 270 
(1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995).  
Accordingly, the appeal is dismissed.


ORDER

The appeal of entitlement to service connection for diabetes 
mellitus type II, as secondary to herbicide exposure, is 
dismissed.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


